DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the branching agent component comprises a “monoglyceride, diglyceride, triglyceride, or a combination thereof having a number average functionality of from 3 to 6 NCO-reactive functional groups…” 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the branching agent component comprises a “monoglyceride, diglyceride, triglyceride, or a combination thereof” and the claim also recites “having a number average functionality of from 3 to 6 NCO-reactive functional groups…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In this case, as recited in the Applicant’s specification, examples of monoglyceride, diglyceride and triglyceride include glycerol monostearate, glycerol distearate and glyceryl tristearate, etc., which are known in the art to have 2-OH groups, 1-OH group, and zero-OH groups. It is unclear if the 3 to 6 NCO-reactive functional groups is exemplary of the broader recitation of monoglyceride, diglyceride, triglyceride. 
Furthermore, there is no comma after “combination thereof” and it is unclear if the “having a number average functionality of from 3 to 6 NCO-reactive functional groups” is meant to limit only the “combination thereof” or also further limits the prior recited “monoglyceride, diglyceride, triglyceride.” 
For examination purposes, the narrower limitation is only applied to “a combination thereof.”

Claims 1, 4, 8, 13 and 18, all recites “equivalent ratio.” However, it is unclear if the equivalent ratio is measured in molar equivalents or in reactive group equivalents such as isocyanate groups to hydroxyl groups. From the examples of the Applicant’s specification, it appears to be in isocyanate group equivalents to reactive functional group equivalents. 

Claims 2, 3, 5-7, and 9-12, are dependent claims which fail to alleviate the issues above.

Claims 14-16 recites “The method of claim 11…” However, there is no method in claim 11. It appears that the claims should depend from claim 13.

Claims 17-20 recites “The method of claim 21…” However, there is no claim 21. It appears that the claims should depend from claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 5-9, 12, 13, 15-17, 19, and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0099342 A1 to Nishiguchi et al. (hereinafter Nishiguchi). 
Regarding claims 1, 2, 5-9, 12, 13, 15-17, 19, and 20, Nishiguchi teaches a blocked polyisocyanate obtained by first reacting a methylene diphenyl diisocyanate (NCO value 311, NCO eew 140 g/eq) with a purified castor-oil (OH value 160, OH eew 350 g/eq) at 70 deg C, which is then reacted with a blocking agent at 100 deg C (para 101-103). The above castor-oil is based upon natural castor oil of fatty acid triglycerides (para 53-55), which is both a polyol and branching component and meets claims 1, 5, 6, 7, 13, 17 and 18. Nishiguchi further teaches blocking agents include phenol based compounds such as cresol (para 59), which meets claim 9, 10, 12, and 19. In Production of curing agent No. 4, the an eq. ratio of OH/NCO is 0.5, (para 103), which correlates to a NCO:OH of 2:1, and the blocking agent is added dropwise until all the unreacted NCO groups are gone (para 102), which correlates to a NCO:OH eq ratio of 1:1, and the above eq. ratios are within the claimed range cited in claims 1 and 13. Nishiguchi also teaches specifically that isophorone diisocyanate can be used as the diisocyanate (Example 2, para 95), which meets claim 2. 
Nishiguchi further teaches the blocked polyisocyanate is mixed with epoxy resin (Production Ex. , Table 1, para 106, 112 and 113), which meets claim 20.

Claim(s) 1, 2, 5-8, 13, 15-17, and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0169272 A1 to Rappoport et al. (hereinafter Rappoport). 
Regarding claims 1, 2, 5-8, 13, 15-17, and 20, Rappoport teaches reacting 500 g of castor oil (OH eew 350), with glycidol, oleyl alcohol, and 324.5 g of isophorone diisocyanate (NCO eew 111), with a catalyst of 0.3 g of a catalyst at 60 deg C (Para 139-140). This is then blocked by 175 of N-phenyl-3-aminopropyl-tri(ethoxy)silane until the final product is isocyanate-free (para 140). The above he castor-oil is known in the art to be a fatty acid of triglycerides (para 53-55), which is both a polyol and branching component and meets claims 1, 5, 6, 7, 13, 17 and 18. The above IPDI meets the aliphatic diisocyanate in claim 2. The above also correlates to a NCO:OH eq ratio of 2.92:1.47 or 1.98:1, and a NCO:blocking agent ratio of 1:1, which is within and meet the claimed ranges cited in claims 1 and 13. The above results in an epoxy, siloxy, and oleyl functional polyurethane with a polyolefin backbone (para 139), which meets the capped prepolymer of claim 1 and the epoxy resin in claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108586667 A to Quan et al. (hereinafter Quan).
Regarding claims 1-3, 5, 8, 15, and 16, Quan teaches in the Examples reacting 0.4 mol of polypropylene glycol (MW 1000, OH eew 500 g/eq), 1.6 mol adipic acid/butanediol copolymer (MW 2000, OH eew 1000 g/eq) , 0.8 mol stearic acid monoglyceride (MW 358.6, OH eew 179 g/eq), 0.15 mol polybutadiene, 2.5 mol 1,4-butanediol, 2.8 mol dimethylolpropionic acid and 10 mol isophorone diisocyanate (OCN eew 111 g/eq) were reacted in the presence of stannous octoate at 85 deg C to obtain polyurethane prepolymer, then was reacted with 3.85 mol hydroxyethyl acrylate at 65 deg C to obtain polyurethane reactive monomer (See para 69-81, Table 1). The above polypropylene glycol and adipic acid/butanediol copolymer meets the polyether and polyester polyol, the above stearic acid monoglyceride meets the claimed monoglyceride, the above stearic acid monoglyceride, butanediol and dimethylolpropionic acid meets the branching agent component and the hydroxyethyl acrylate meets the clamed capping agent. The above correlates to a polyisocyanate eq to branching agents eq of 10:6.1, or 1.64:1 which meets claim 8 ratio of 1.4:0.4 to 2.1:0.01 (i.e. 3.5-210:1).
Quan also teaches the mole fraction of each component is 0.4-1.6 of polyether diol, 0.4-1.6 of polyester diol, the sum of polyether diol and polyester diol is 1.6-2.0, 10.0 of diisocyanate, 2.5-2.8 of non-ionic chain extension agent, 2.5-2.8 of anionic chain extension agent, and 0.6-0.8 of stearic acid monoglyceride. (para 24). 
Using the low end ranges above, this correlates to an equivalent ratio of polyisocyanate to isocyanate reactive component of 10:7.2 or about 1.4:1, which overlaps and/or are so close that prima facie one skilled in the art would have expected them to have the same properties and thus, meets the claimed equivalent ratio amount. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and also, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).

Claim(s) 1-5, 8, 13, 14-16, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0009852 A1 to Yu et al. (hereinafter Yu).
Regarding claims 1-5, 8, 13, 14-16, and 18, Yu teaches a reacting saturated monoglyceride derived from 32 parts of soybean oil (SMG, Alphadim 90 SBK, i.e. Glyceryl monostearate), 50 parts of polytetramethylene glycol (Terathane 2000), with 48.55 parts of isophorone diisocyanate (IPDI), which is then further reacted with dimethylolpropionic acid (DMPA) and neutralized to form the NCO-terminated polyurethane prepolymer (See Fig. 3 and Example 3, Table 1, para 54). Yu also teaches the NCO-terminated prepolymer is obtained from a molar ratio of isocyanate groups to hydroxyl groups of 1.05-2.5 (para 42), which overlaps and meets the claimed equivalent ratio of NCO:OH range of 1.4-2 : 1 cited in claim 1 and 13. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”). The above reaction are performed with a catalyst a 50-140 deg C (para 38), wherein the catalyst can be bismuth carboxylate (para 38-39), which meets claims 14-16. A monoglyceride derived of soybean oil, i.e. Glyceryl monostearate, meets the monoglyceride cited in claims 1 and 5. 
Yu further teaches the produced prepolymer can be converted to acrylate-terminated prepolymer by reacting it with hydroxyethyl acrylate (para 42), which meets the “capping agent” and capped prepolymer. If all the NCO groups are converted to acrylate groups, then at a minimum, the capping agent would be required to be used in an eq. ratio  of 1:1 of NCO groups to capping agent groups and meets the capping amount range cited in claim 13.
Yu also teaches the above SMG is used in an amount of 5-40 wt% of the monomers, and the polyol is used in an amount of the 10-60 wt% of the monomers. (para 32). Using the above teachings, this correlates to 0.01-0.06 eq of polyol and 0.02-0.22 eq of SMG, and thus, 0.06:0.02 correlates to 1:0.33 polyol to branching agent, which overlaps and meets claim 4 and 18. Furthermore, if there is 48.55 parts of IPDI and 5-40 wt% of SMG in Example 3, this correlates to 0.44 NCO : 0.02-0.22 eq SMG, or 1:.045-0.5 NCO:branching, which overlaps and meets the 1 : 0.005-0.29 of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766